Seevebs, J.
1 * eourtfjurisamount in controversy, I. A motion has been filed by the appellee to dismiss the appeal on several grounds, among which are that the amount in controversy does not exceed $100, and there is no sufficient certificate of the trial judge that there are questions of law upon £]ie opinion of this court is desired. As the penalty of the bond was only $100, and as judgment for that amount only was asked, and as there was no Counterclaim pleaded, it is evident that the amount in controversy, as shown by the pleadings, does not exceed $100, and therefore this court does not have jurisdiction unless the trial *301judge has certified that there are questions of law involved upon which it is desirable to have the opinion of this court. Code, § 3173. It is said, however, that, as there was a judgment against the defendants for $100, and costs, therefore there is more than $100 in controversy. The fallacy of this suggestion clearly appears when reference is had to the statute, which provides that it is the amount in controversy, as shown by the pleadings, which constitutes the jurisdictional test. Curran v. Excelsior Coal Co., 63 Iowa, 94.
2 _.._. controversy: certfficate! II. The certificate of the trial judge is as follows: “ This cause involves a determination of a question of law upon which it is desirable to have the opinion of the supreme court, and it is the desire of the defendant to appeal; therefore I sign this certificate as to the law, the evidence, and instructions.” This certificate is clearly insufficient, as the numerous decisions of this court will show. In fact, no particular question is certified.
The motion must be sustained.
Appeal Dismissed.